05/23/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                No. DA 22-0116(c)


IN THE MATTERS OF:

D.P., A.P. and A.P.,

      Youths in Need of Care.



                                      ORDER

      Upon consideration of Counsel’s motion to withdraw as counsel of record,

and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant Father in this matter shall file a

response to this motion within thirty (30) days of the date of this Order. The

response must be served upon all counsel of record, including the Attorney

General, the County Attorney, and the Appellate Defender Office.

      IT IS FURTHER ORDERED that the Clerk of Court give notice of this

Order by mail to all counsel of record and to the Appellant at his last known

address.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 23 2022